Citation Nr: 0030321	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  96-35 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative status, left shoulder impingement.
 
2.  Entitlement to a rating in excess of 10 percent for 
dyshidrosis / tinea, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a rating in excess of 10 percent for 
gastritis.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel






INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976, and from June 1981 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

This case was the subject of a Board remand dated in December 
1997.  Following the Board's remand, the veteran indicated 
that he desired to continue his appeal, notwithstanding 
February 1997 correspondence from his representative to the 
contrary.

The issue of entitlement to a rating in excess of 10 percent 
for gastritis is addressed in the REMAND portion of this 
action.


FINDINGS OF FACT

1.  The veteran does not have limitation of motion of the 
left arm at the shoulder level.  He does have post-surgical 
functional limitation of the left arm due to discomfort on 
abduction and external rotation.  There is X-ray evidence of 
joint disease of the left shoulder.
 
2.  With respect to dyshidrosis / tinea, the evidence shows 
intermittent symptoms, including exfoliation and discomfort 
involving the palm of the left hand (an exposed surface) and 
the feet.  There is no exudation, constant itching, extensive 
lesion, or marked disfigurement.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for postoperative status, left shoulder impingement, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5201 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for dyshidrosis / tinea are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was treated for 
dyshidrosis of the left hand without infection in March 1989 
and April 1989.  In May 1989 fungal infection was also noted.  
In January 1990 tinea manus of the left hand and bilateral 
tinea pedis were diagnosed.  The right hand was not affected.  
The veteran was prescribed Lotrimin.  In December 1990 the 
hands were dry and cracked but clear of fungus.  On the feet, 
only the nails had fungal elements.  The diagnosis was tinea 
unguis.

Service medical records further show that in May 1992 and 
June 1992, the veteran was seen for left shoulder pain.  In 
December 1992, the veteran was seen for persistent rotator 
cuff pain.  The diagnosis was impingement responding to 
conservative measures.  A January 1993 report of X-rays of 
the veteran's left shoulder showed probable minimal erosion 
of the outer edge of the clavicle as one would see with 
rheumatoid arthritis, hyperparathyroidism, multiple myeloma, 
metastasis, or post-trauma.

A service medical record dated in February 1993 shows that 
the veteran had been lifting supplies at work and complained 
of left shoulder pain.  After physical examination, the 
diagnosis was impingement with possible cuff tear.  A service 
medical record dated in March 1993 notes that the veteran's 
original left shoulder injury was a traction injury incurred 
while lifting heavy materials.  He was being followed for 
left shoulder impingement and continual pain despite physical 
therapy and non-steroidal anti-inflammatory drugs.  He 
received an injection in the subacromial space.  There was 
some residual pain on full flexion, a persistent click on 
abduction, and equal abduction strength in both arms.  The 
impression was impingement, question intraarticular 
pathology. 

During an August 1994 retirement examination, clinical 
evaluation of the skin and upper extremities was normal.  
During the report of medical history associated with the 
examination, the veteran gave a positive history for skin 
diseases, arthritis, and rotator cuff disability.  The 
reviewing physician noted that the veteran had experienced 
dyshidrosis in March 1989, treated with Lidex cream.

Service medical records show that in March 1995 the veteran 
underwent a left shoulder arthroscopic acromioplasty.  He was 
in normal postoperative condition nine days after the 
surgery, with no swelling and no drainage.
 
During a June 1996 VA examination, the veteran was noted to 
be employed in a military logistics capacity.  He had worked 
for eight months without absenteeism secondary to his claimed 
disabilities, other than for appointments.  He was noted to 
be right-handed. 

With regard to the left shoulder, he reported that he was 
operated upon in March "1996" to remove spurs in his 
shoulder to treat impingement syndrome.  (The Board notes the 
actual date of surgery for the procedure described by the 
claimant was March 1995.  There is no reasonable basis to 
believe there was another procedure in March 1996.)  He had 
noted decreased ability to lift more than 40 pounds and 
associated total left arm paresthesias.  Postoperatively, he 
could lift without problems, but still noted a clicking 
sensation with range of motion.  He noted discomfort with 
certain movements like external rotations or pulling his arm 
across the front of his body.  His symptoms were aggravated 
by cold weather and he had limited his overhead lifting to 
less than 75 pounds.  

Upon objective examination, he was able to go through the 
full range of motion including abduction and flexion from 0 
to 180 degrees, and internal and external rotation from 0 to 
90 degrees.  However, he was slow to go through the range of 
motion with abduction and external rotation and complained of 
discomfort.  He had evidence of well-healed arthroscopic 
scars over the shoulder joint.  He had normal pulses and was 
normal neurologically in his left upper extremity.  The 
diagnosis was service-connected left shoulder impingement, 
status post surgical correction in March 1996 [sic] with 
residuals and sequelae of well-healed arthroscopic scars, 
discomfort as described, and radiographic evidence of normal 
anatomy.

Also, the veteran reported that his hands and feet had been 
affected since 1987 by a condition he described as red dots 
with vesicle formation and subsequent peeling.  There was 
associated tenderness of the underlying skin.  He reported 
that it was located in his hand creases and on the lateral 
margins of his feet, and was thought to be a fungus.  His 
feet were affected in the intertriginous zones as well.  The 
week prior to the examination, his left great toenail had 
been removed due to onychomycosis.  There was associated 
discomfort with cracking of the skin.  The symptoms were 
intermittent and depended upon the season and the humidity 
level. 

On physical examination, he was noted to have a minimal 
fissuring crack in his left hand within one of the creases of 
his palm.  He was further noted to have blistering in the 
intertriginous zones between his toes and his left great 
toenail.  His left great toenail had been removed.   He had 
heavy callus formation over his heels with moderate callus 
formation over the metatarsal heads.  He had onychomycosis of 
the remaining right great toenail, and the plantar surfaces 
of his feet were noted to be erythematous.  These changes 
were all consistent with tinea pedis.  The diagnosis was 
dermatological condition with a history of dyshidrosis and 
current examination evidence for tinea involving the palm of 
the left hand and the intertriginous zones of both feet, with 
associated discomfort as described.  

VA records of treatment in March 1999 show that the veteran 
was treated for fungal infections of the hands and feet.  He 
had not been able to take oral medications for these 
infections.  The infections primarily affected the nails of 
his feet and the palmar surfaces of his hands.  He was on no 
medications for this condition at the time he was seen.  He 
was prescribed Lotrimin one percent cream with instructions 
to apply this cream to the affected areas of the hands and 
feet twice daily.  

Analysis

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has obtained all 
identified records from the VA and private providers.  It has 
obtained the service medical records and there is no 
indication of outstanding Federal Government records or other 
records that have been identified by the claimant.  The RO 
has notified the claimant of the results of its efforts to 
obtain records in multiple pieces of correspondence.  The RO 
has provided the claimant multiple VA examinations.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  The Veterans Claims 
Assistance Act of 2000 also eliminated the statutory 
requirement that a claimant come forward with a well grounded 
claim before the Secretary performs the duty to assist, 
however, since the RO did not find the claims were not well 
grounded and proceeded to discharge the duty to assist, the 
change in the law has no effect on this matter.  In light of 
all of these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Claims for Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

The veteran's left shoulder disability is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Under this diagnostic code, a rating of 20 percent is 
warranted for dislocation of the affected joint, or nonunion 
of the affected joint with loose movement.  A rating of 10 
percent is warranted for dislocation without loose movement, 
or for malunion of the affected joint.  

None of the disabilities listed in Diagnostic Code 5203 has 
been revealed by physical examination or X-rays.  The Board 
thus will consider evaluation of the veteran's left should 
disabilities under Diagnostic Code 5201, the diagnostic code 
for limitation of motion of the arm, and Diagnostic Code 
5010, the Diagnostic Code for rating of arthritis due to 
trauma.  These diagnostic codes better reflect the etiology 
and current nature of the veteran's left shoulder disability.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, where, 
as in this case, the minor extremity is being evaluated (the 
veteran is right-handed), limitation of motion to 25 degrees 
from the side is rated as 30 percent disabling, while 
limitation of motion midway between the side and shoulder 
level, or at the shoulder level, is rated as 20 percent 
disabling.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for such joint if it is a major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

38 C.F.R. § 4.45(f) pertains to pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
Under this regulation, for the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints. 

The veteran's left shoulder disability was found during 
service to be due to trauma, from lifting heavy materials.  
Upon post-surgical physical examination in June 1996, he had 
full range of motion, but with discomfort on external 
rotation and abduction.  Under Diagnostic Code 5201, a 20 
percent rating would be warranted for limitation of motion of 
the arm above shoulder level.  However, in the present case, 
the veteran's condition does not meet or approximate 
limitation of motion to this extent - he has abduction and 
flexion from 0 to 180 degrees, although he has discomfort on 
abduction and external rotation.  Thus, a compensable rating 
under the diagnostic code for limitation of motion of the 
shoulder is not warranted in this case.

Instead, the veteran may receive a compensable rating 
pursuant to Diagnostic Code 5010, the diagnostic code for 
post-traumatic arthritis.  In rating this disability, the 
criteria for Diagnostic Code 5003 are used, pursuant to 
Diagnostic Code 5010.  See 38 C.F.R. § 4.71a.  The shoulder 
is a major joint, and X-ray evidence of joint disease has 
been shown.  Thus, a 10 percent rating is warranted in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 
(2000).

The Board notes that 38 C.F.R. § 4.59 provides that:

With any form of arthritis, painful motion is 
an important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  
Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  
The intent of the schedule is to recognize 
painful motion with joint or periarticular 
pathology as productive of disability.  It is 
the intention to recognize actually painful, 
unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation 
within the joint structures should be noted 
carefully as points of contact which are 
diseased. Flexion elicits such 
manifestations. The joints involved should be 
tested for pain on both active and passive 
motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of 
the opposite undamaged joint. 

Under this guidance, the Board must point out that the 
minimum compensable rating for an affected joint is provided 
by Code 5010, which warrants the 10 percent evaluation 
currently assigned for painful motion that does not meet the 
requirements for a compensable rating based upon limitation 
of motion.  This regulation does not require the assignment 
of the minimum rating provided for limitation of motion of 
the joint (Code 5201), but the minimum compensable rating 
provided for the joint (Code 5010). 

Because, as described directly above, a compensable rating 
under the diagnostic code for limitation of motion of the 
left shoulder is not warranted, so that no more than a 10 
percent rating under Diagnostic Code 5010 is warranted for 
left shoulder disability, the claim for a rating in excess of 
10 percent is denied.  The Board notes that there is no 
evidence of a level of disability commensurate with 
limitation of motion of the arm at shoulder level, see 
Diagnostic Code 5201, at any time during the pendency of the 
veteran's claim, so that this would not be an appropriate 
case for "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

By regulation, dermatophytosis (Diagnostic Code 7813) of the 
feet (tinea pedis) is rated under the code for eczema 
(Diagnostic Code 7806).  Eczema with exudation, or itching 
constant, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent rating is assigned.  With slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area, a 0 percent rating is assigned.  38 
C.F.R.§ 4.118, Diagnostic Codes 7899, 7813, 7806 (2000).

In the present case, the evidence shows exfoliation and 
intermittent discomfort involving the palm of the left hand 
(an exposed surface) and the feet.  The symptoms are more 
than slight, as evidenced by the removal of toenails and the 
prescription of medication, so that a compensable rating is 
warranted.  Nevertheless, by the veteran's own account, the 
symptoms are intermittent and depend upon the season and the 
humidity level.  A rating of 10 percent is warranted, but the 
next higher rating of 30 percent is not warranted because 
there is no exudation, constant itching, extensive lesions, 
or marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Codes 
7813, 7806 (2000).  Although the veteran's symptoms do vary 
in level, see Fenderson v. West, 12 Vet. App. 119 (1999), 
they have been intermittent and without marked disfigurement, 
extensive lesion or exudation, thus warranting no more than a 
10 percent rating pursuant to Diagnostic Code 7806 during the 
pendency of the veteran's claim.  Accordingly, the claim for 
a rating in excess of 10 percent is denied. 

In reaching the above determinations, the Board has 
considered the benefit of the doubt doctrine.  The positive 
and negative evidence, however, is not in approximate balance 
as to any issue material to the determination of the matter 
and thus the doctrine is not for application.


ORDER

The claim for a rating in excess of 10 percent for 
postoperative status, left shoulder impingement, is denied.
 
The claim for a rating in excess of 10 percent for tinea / 
dyshidrosis is denied. 


REMAND

In a VA Form 9 received by the RO in July 1996, the veteran 
submitted what the Board construes to be a notice of 
disagreement with the November 1995 RO rating decision 
assigning a noncompensable evaluation for gastritis.  The 
veteran requested VA evaluation of this disability, 
apparently taking exception because, as of the November 1995 
rating decision, the RO had not yet obtained post-service 
medical evidence regarding the severity of his gastritis.  
Although the claim has since been further developed, to 
include a September 1996 VA examination, the grant of a 10 
percent rating in a November 1997 rating decision, and the 
continuation of a 10 percent rating in a November 1999 rating 
decision, no statement of the case has been issued on this 
matter.  In light of the present procedural posture of this 
issue, the Board is obligated to remand the issue for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board further notes that during an October 1996 VA upper 
GI series, "shrapnel" in the lower abdomen was noted.  
Also, the September 1996 VA examiner did not have access to 
the veteran's medical records.  Additionally, service medical 
records include positive test results for the H. pylori 
bacteria.  In the Board's view, based on the current record, 
a VA examination based on review of the medical evidence of 
record, and further elaboration upon the finding of 
"shrapnel" in the lower abdomen, would be required to 
properly develop the claim. 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of a 
rating in excess of 10 percent for 
gastritis, and including citation to all 
relevant laws and regulations pertinent 
to this claim.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The RO is advised that in the Board's 
view, based on the current record, a VA 
examination based on review of the 
medical evidence of record, discussion of 
the relevance of findings of H. pylori 
bacteria, and elaboration upon the 
finding of "shrapnel" in the lower 
abdomen in October 1996, would be 
required to properly develop the claim.  
The Board acknowledges that further 
development of the record may change its 
view of the actions necessary to prepare 
the case for appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 


